t c summary opinion united_states tax_court rouben djoshabeh and jenia djoshabeh petitioners v commissioner of internal revenue respondent docket no 26533-12s filed date rouben djoshabeh and jenia djoshabeh pro sese christopher j richmond for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- hereinafter all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure ant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioners’ federal_income_tax tax for their taxable_year of dollar_figure and dollar_figure respectively the only issue remaining for decision is whether petitioner rouben djoshabeh is liable for the year at issue for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact petitioner rouben djoshabeh mr djoshabeh and respondent stipulated some of the facts in this case and those facts are so found petitioners resided in california at the time they filed the petition during certain of petitioners’ debts to three different creditors totaling dollar_figure were canceled by those creditors petitioner jenia djoshabeh ms djoshabeh did not sign the stipulation of facts between respondent and mr djoshabeh stipulation of facts ms djoshabeh did not appear at the trial in this case and respondent filed a motion to dismiss for lack of prosecution as to her we shall grant that motion and shall enter a decision with respect to ms djoshabeh that is the same as the decision that we shall enter with respect to mr djoshabeh petitioners filed form_1040 u s individual_income_tax_return return for their taxable_year return that petitioners and a paid return preparer signed on page of their return petitioners reported wages salaries tips etc of dollar_figure taxable interest of dollar_figure business income or loss of nega- tive dollar_figure taxable social_security_benefits of zero and total income of dollar_figure although petitioners made no entry on that page for other income they attached a statement other income statement to their return with re- spect to other income in that statement petitioners reported negative dollar_figure as 1099-c nontaxable sec_108 and dollar_figure and dollar_figure as two items of cancellation of debt petitioners reduced those two items of cancellation of debt totaling dollar_figure by the negative dollar_figure of 1099-c nontaxable sec_108 and as a result showed a total of zero in the other income statement on page of their return petitioners claimed total_tax of zero respondent issued a notice_of_deficiency to petitioners for their taxable_year in that notice respondent determined inter alia that petitioners have can- in the stipulation of facts mr djoshabeh admitted that petitioners failed to include in the other income statement attached to their return an additional canceled debt of dollar_figure cellation of debt income totaling dollar_figure in the notice respondent also deter- mined that petitioners are liable for the accuracy-related_penalty under sec_6662 opinion the only issue that we must decide is whether mr djoshabeh is liable for the year at issue for the accuracy-related_penalty under sec_6662 that section imposes an accuracy-related_penalty of percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any under- payment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the cir- cumstances 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any in the notice respondent made a computational adjustment relating to social_security rrb that resulted from respondent’s determination that petitioners have cancellation of debt income totaling dollar_figure failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year ex- ceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the taxpayer’s reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional may demonstrate reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demon- strate that the taxpayer’s reliance on the advice of a professional concerning sub- stantive tax law was objectively reasonable 39_f3d_402 2d cir aff’g tcmemo_1993_480 a taxpayer’s reliance on the advice of a professional will be objectively reasonable only if the taxpayer has provided necessary and accurate information to the professional 115_tc_43 aff’d 299_f3d_221 3d cir see also 70_tc_158 the commissioner of internal revenue commissioner bears the burden of production with respect to any penalty or addition_to_tax see sec_7491 116_tc_438 to satisfy the commissioner’s burden of production the commissioner must come forward with sufficient evi- dence indicating that it is appropriate to impose the penalty or addition_to_tax higbee v commissioner t c pincite although the commissioner bears the burden of production with respect to any penalty or addition_to_tax the commis- sioner need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id at the trial in this case mr djoshabeh conceded the deficiency determina- tion that respondent made in the notice implicit in that concession is that peti- tioners have cancellation of debt income in the total amount that respondent deter- mined in the notice on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 mr djoshabeh contests here only the accuracy-related_penalty according to mr djoshabeh he should not be liable for that penalty because he gave the ac- countant who prepared petitioners’ return three forms with respect to certain debt of petitioners that was canceled during and it was his accoun- tant who did not include in petitioners’ income any amount with respect to that canceled debt presumably mr djoshabeh gave the accountant who prepared petitioners’ return forms 1099-c cancellation of debt mr djoshabeh did not claim at trial that the accountant who prepared peti- tioners’ return was responsible for failing to include in the other income statement attached to their return a canceled debt of dollar_figure in addition to the total of dollar_figure of canceled debt shown in that statement see supra note except for mr djoshabeh’s uncorroborated testimony that petitioners relied on the accountant who prepared their return when they did not include in their return certain cancellation of debt income the record is devoid of evidence such as the testimony of that accountant that establishes that mr djoshabeh acted with reasonable_cause and in good_faith in failing to report that income on the record before us we find that mr djoshabeh has failed to carry his burden of establishing that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment for his taxable_year based upon our examination of the entire record before us we find that mr djoshabeh has failed to carry his burden of establishing that he is not liable for his taxable_year for the accuracy-related_penalty under sec_6662 see sec_6664 sec_1_6664-4 income_tax regs we have considered all of mr djoshabeh’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot see supra note sec_3 and to reflect the foregoing and mr djoshabeh’s concession an order granting respondent’s motion to dismiss for lack of prosecution as to petitioner jenia djoshabeh and decision for respondent will be entered
